AMENDMENT NO. 1

, dated February 17, 2003 (this "Amendment"), to the Employment Agreement dated
May 7, 2001 (the "Employment Agreement"), by and between RESOLUTION PERFORMANCE
PRODUCTS LLC, a Delaware limited liability company (the "Company") and MARK S.
ANTONVICH ("Executive").



WHEREAS,

Executive and the Company desire to amend Executive's Employment Agreement with
respect to Executive's compensation, to be effective on and after January 1,
2003, as specifically set forth in this Amendment.



NOW, THEREFORE,

it is therefore hereby agreed by and between the parties as follows:



        Term of Employment.
     1. Section 2 of Executive's Employment Agreement is hereby amended in its
        entirety to read as follows:

    "This Agreement and the term of employment shall commence and be effective
    from and after the date hereof (the "Commencement Date") and, subject to the
    terms hereof, shall terminate on the third anniversary of the Commencement
    Date (the "Termination Date"); provided, however, that on such anniversary
    date and on each subsequent two year anniversary of such anniversary date,
    the Termination Date shall automatically be extended for a period of two
    years, unless either party shall have given written notice to the other
    party not less than one hundred and twenty days prior to the Termination
    Date that the Termination Date shall not be so extended."

    Compensation and Benefits.
     A. Section 3 of Executive's Employment Agreement is hereby amended in its
        entirety to read as follows:

    "(a) Base Salary. The Company shall pay Executive a base salary (the "Base
    Salary") at the annual rate of $175,500, provided that if the LTM Adjusted
    EBITDA (as defined below) for the twelve month period ending on the last day
    of any fiscal quarter during 2003 or 2004 (such day, the "Salary
    Reimbursement Date") equals $116 million or more, the Base Salary shall be
    payable at the annual rate of $195,000 from and after the Salary
    Reimbursement Date, and the Company shall pay to Executive 13.89% of the
    amount paid to Executive as Base Salary from January 1, 2003 to the Salary
    Reimbursement Date. In the event of Executive's death, long-term disability,
    retirement, or a Realization Event (as defined in the 2000 Stock Option Plan
    of Resolution Performance Products Inc.) prior to the earlier of (i) the
    Salary Reimbursement Date and (ii) January 1, 2004 (any such event, a
    "Special Event"), the Company shall pay to Executive a lump sum amount (to
    be considered pensionable wages) equal to 11.11% of the amount paid to
    Executive as Base Salary from January 1, 2003 to the date of the Special
    Event. Notwithstanding the foregoing, on January 1, 2004, Executive's Base
    Salary shall be payable at the annual rate of $195,000. The Base Salary (and
    other amounts payable in accordance with this paragraph (a)) shall be
    payable in accordance with the ordinary payroll practices of the Company and
    shall be subject to increase as determined by the Board or its compensation
    committee (the "Compensation Committee"). For purposes of this Agreement,
    "LTM Adjusted EBITDA" shall be determined in accordance with the Company's
    historical practices.

    (b) Bonus. In addition to the Base Salary, Executive shall be entitled to
    receive a cash bonus (the "Bonus") with respect to each fiscal year;
    provided that the Executive is employed by the Company on the last day of
    such fiscal year. The Bonus shall be based on the Company's achievement of
    certain operating and/or financial goals to be established by the
    Compensation Committee, with an annual target bonus amount equal to 35% of
    Executive's highest Base Salary during the term of Executive's employment
    under this Agreement.

    (c) Benefits. During the term of employment hereunder, the Company shall
    provide to Executive coverage under any standard employee benefit programs,
    plans and practices, in accordance with the terms that the Company makes
    generally available to its executive officers; provided, however, that the
    Company shall pay Executive $15,000 each year until such time as the Company
    has a 401(k) match program that Executive can participate in on an
    equivalent vested basis. The Company shall pay Executive the above-described
    $15,000 annual payment in monthly installments of $1,250, commencing on the
    first payroll period following the Commencement Date and terminating on the
    date when the Company implements a 401(k) match program that provides
    Executive with an equivalent vested benefit. If Executive elects to receive
    any matching contributions from the Company in connection with the Company's
    401(k) program, then the above-described $15,000 annual payment will be
    reduced by the amount of the Company's annual match."

    Termination of Employment
 1. Section 4(c) of Executive's Employment Agreement is hereby amended in its
    entirety to read as follows:

"(c) Termination other than for Cause or Termination for Good Reason. If
Executive's employment is terminated by the Company other than for Cause or
Executive terminates his employment for Good Reason, in each case, prior to the
Termination Date, Executive shall be entitled to receive (i) within a reasonable
time after the date of termination, the Termination Payments and (ii) in lieu of
any other cash compensation provided for herein but not in substitution for
compensation already paid or earned, payable in accordance with the Company's
customary payroll practices, for a period equal to the greater of (x) 12 months
following the date of termination and (y) the period between the date of
termination and the second anniversary of the date hereof an amount equal to
Executive's highest Base Salary during the term of Executive's employment under
this Agreement."

Effectiveness. This Amendment shall become effective as of the date hereof. No
Other Amendments. Except as expressly set forth herein, Executive's Employment
Agreement remains in full force and effect in accordance with its terms and
nothing contained herein shall be deemed to be a waiver, amendment, modification
or other change of any term, condition or provision of Executive's Employment
Agreement. References to the Employment Agreement. From and after the date
hereof, all references in the Employment Agreement and any other documents to
the Employment Agreement shall be deemed to be references to the Employment
Agreement after giving effect to this Amendment. Headings. The headings used
herein are for convenience of reference only and shall not affect the
construction of, nor shall they be taken into consideration in interpreting,
this Amendment. Counterparts. This Amendment may be executed in any number of
separate counterparts, each of which shall be an original and all of which taken
together shall constitute one and the same instrument. Facsimile counterpart
signatures to this Amendment shall be acceptable and binding. Applicable Law.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW).

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF,

the parties have duly executed this Amendment as of the date first above
written.



RESOLUTION PERFORMANCE PRODUCTS LLC

By: /s/ Marvin O. Schlanger                                 

Name: Marvin O. Schlanger

Title: Chairman and Chief Executive Officer

/s/ Mark S. Antonvich                                 

 

 